Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 6/1/2022.
	Claims 1, 5 and 8-20 are pending.
	The previous rejection of claims 1-3, 5-10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Ceng et al. (CN106929875) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2016/0304356) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Ceng et al. (CN106929875) in view of Xu et al. (CN105967384) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 has been considered by the examiner. Initialed copies accompany this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Lanzatella on 8/23/2022.

The application has been amended as follows: 
Cancel claims 15 and 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 8-14, 16, 17, 19 and 20 are allowable over the prior art and for reasons set forth by applicant in the response filed 6/1/2022.
The prior art fails to teach, alone or in combination, methods of making ferrate comprising treating an iron source such as ferric chloride with an oxidizer in an aqueous solution, which has pH of less than 7, under conditions sufficient to form an aqueous ferrate composition that also has pH of less than 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

8/23/2022